Use of minority languages within the framework of the European cultural heritage (debate)
The next item is the Commission's statement on the use of minority languages within the framework of the European cultural heritage.
Mr President, honourable Members, the general objective of the European Union's policy on multilingualism is to highlight the importance of all the languages spoken in the European Union. In accordance with Article 151 of the treaty, the Community's actions must help encourage cooperation between Member States in order to contribute to the flourishing of Member States' cultures, while respecting at the same time their diversity at national and regional level and focusing on our common cultural heritage.
Based on these principles, the European Commission, in close cooperation with Member States, is implementing the strategy of promoting multilingualism and linguistic diversity, featuring in the document adopted in September 2008, which is aimed at all the languages spoken in the Community. All these languages represent an integral part of our common cultural heritage, and every single national, regional, minority and migrants' language spoken in Europe offers an additional facet to this common cultural heritage.
As you are well aware, the European Commission has invited Member States to consider teaching regional and minority languages as part of their national strategies for promoting multilingualism in society. The decisions made by the European Union in this area are not replacing the measures already adopted by Member States, but are intended to support and supplement them. The main funding instruments available to the European Union are the Lifelong Learning Programme for the 2007-2013 period, which is open to all the languages spoken in the Community, including regional and minority languages.
There is no Community legislation for regulating the use of languages in Member States and none of the treaties includes options for adopting such provisions either. Respect for linguistic and cultural diversity is enshrined via Article 22 of the Charter of Fundamental Rights, which stipulates that the Union must respect cultural and linguistic diversity.
As you know, the provisions of the Charter are aimed at the EU's institutions and bodies, as well as Member States, only when they implement Community legislation. Consequently, Member States continue to be the decision makers on their domestic linguistic policy, including with regard to regional and minority languages. The protection of persons belonging to national minorities is an integral part of respecting human rights, which is one of the principles on which the European Union has been created, as indicated in Article 6 of the Treaty on European Union.
As a result, Member States should use every legal instrument they have available to safeguard the rights of persons belonging to national minorities, in accordance with their own constitutional order and with the obligations and commitments incumbent upon them under international law. By international law I mean, for example, the European Charter for Regional or Minority Languages of the Council of Europe, which provides a global framework in this area, as well as the recommendations from the Organisation for Security and Cooperation in Europe, which the European Union has resorted to on different occasions.
The languages of Europe's peoples as a cultural whole form the cultural heritage of Europe, just as the Commissioner has also said. I thank him for making this point. There are no differences between languages, whether they are spoken by a minority or majority. At the same time, people's right to use their own language is an integral part of their basic rights, as is also stated in Article 22 of the Charter of Fundamental Rights. It is no coincidence that national communities are extremely sensitive about any infringement of their rights in this area.
I am speaking out, on behalf of a minority numbering more than half a million, against Slovakia's national language law containing certain articles which infringe and restrict the rights of this minority. Let me give you a few examples. Article 8(4) of the law stipulates that doctors must communicate in the national language with patients in locations where the minority's proportion is less than 20%. This also applies to social workers and their clients, as well as to fire-fighters and paramedics, if they are on duty, in other words, when putting out a fire or taking someone to hospital. According to Article 6(1), Slovak must be used in the text of adverts, whether public or private. According to Article 8(6), adverts must appear first and larger in the national language, or the letters must be at least as big as those in the text in the second language. This obviously conveys the message that the first language is more important, while the second is subordinate and second-class.
Article 9 of the law imposes penalties that are disproportionate on legal entities contravening the appropriate language use, including small businesses. In any case, why is it a punishable offence for someone to speak in their mother tongue? Such a law cannot, obviously, be implemented properly.
Mr President, Slovak legislation could have integrated as part of its domestic legal system those commitments which it accepted from the Council of Europe's Charter on languages and assumed through ratification, instead of approving a law which is diametrically opposed to this. It is not even aimed at bilingualism, as it does not require workers, even in the public sector, to know the minority language, nor encourage them to learn it.
Mr President, just a final word. I am pleased that the European Parliament has put this debate on the agenda and I greatly appreciate the clear stance adopted by the Parliament's President, Jerzy Buzek, as well as the unequivocal message from the Commission that minority rights must be protected, not restricted.
on behalf of the S&D Group. - (DE) Mr President, given all the differences of opinion in this House, it is a good sign that we have a president here of Hungarian stock of whom we can be sure that he will not act in a discriminatory manner, but that it is simply a natural matter of course in this Europe that the attempt is made to stick to what is right irrespective of language and origin.
Mrs Bauer, you were critical of the language law. The language law is not as good as it might be, that has indeed been established. It does not infringe fundamental rights, however. That too must be stated. That being the case, there is a need to work on eliminating those deficiencies that do exist - above all, in the interpretation of the law. It is absolutely crucial that a signal be sent from this debate today that we are making improvements not because we want to play off one population group against the other but because we want the relations between Slovaks and Hungarians within Slovakia, and of course, also between the two countries, to improve. That must be our concern. Especially now, as we approach the elections, I can but call for moderation, reason and dialogue, which offer the road to a positive result.
Quite simply, there are also problems with an historical basis, and we should have no illusions about that. My mother, who was born in Miskolc, and I, born just a few kilometres from Bratislava, feel and sense that. The crucial thing, however, is that we do not magnify and heat up conflicts that often fundamentally only exist between political powers and not between the people themselves, who get along well.
Just as there is a Hungarian minority in Slovakia, so there is also a Slovak minority in many a municipality with a Hungarian majority within Slovakia. We must therefore bring these elements together. The second signal sent from this debate is also a crucial factor. Together, we have a range of problems. Slovakia and Hungary, too, have problems together, such as the problem of the Romani. Would it not, then, be much more sensible to concentrate on solving these existing problems together via dialogue, in an effort to give all the minorities of this region a better chance? In the end, we are all members of minorities. The aim must be that we clearly commit ourselves to linguistic diversity - as the Commissioner said - to promoting multilingualism, since languages are an 'asset'. People who can speak additional languages have an advantage, and when everyone understands that and accepts it, we will be able to look forward to a better future.
Mr President, I am pleased that the Commission has taken this issue seriously. Life for many minority groups in Europe is difficult, and a strong message from the EU in particular may help to counteract the wave of intolerance that has swept over our part of the world in recent years. I think that the EU should make it absolutely clear to every European that there is added value in both having and speaking languages other than the language of the majority.
Why? Well, for one thing, because every language carries with it an enormous cultural heritage that enriches European diversity. Areas where minority languages are spoken are also more successful and competitive from an economic point of view than other areas. It is therefore beneficial for anyone who wants to do business in such areas to employ people who speak the local languages. Those were two good reasons. I would like to thank the Commission for this initiative and I will not detain us any longer as time is limited.
on behalf of the Verts/ALE Group. - Mr President, I thank the Commissioner for his statement, and I agree that the current situation of EU law does not entitle us to legislate in the field of linguistic rights.
On the other hand, as of 1 December, we shall have a clause in Article 2 of the Treaty on European Union stating that the Union is founded on the values of respect for human rights, including the rights of persons belonging to minorities. This probably cannot be a solid legal ground for immediately building our own minority rights concept in the acquis communautaire. Nevertheless, we deserve a statement today that is more focused on the Commission's political stance regarding minority rights and the message must, in my opinion, be very simple. A party that acts against the rights of persons belonging to minorities, including linguistic rights, acts against the core values of the Union.
We name and shame those countries outside the EU which have a bad human rights record, even though the EU cannot impose legally binding obligations on them, but why are we so reluctant to name bad examples inside the EU, even if we cannot impose obligations?
You mentioned the Council of Europe and OSCE documents, but the Commission should also undertake the obligation to monitor whether Member States are fulfilling their obligations under these documents.
Finally, in Parliament, itself we do not fulfil this multilingualism requirement. I, for example, cannot speak my mother tongue despite the fact that 40% of the population of my country, Latvia, has Russian as its mother tongue.
Slovak is one of the most beautiful languages in Europe but it is seldom heard in the European Parliament.
As a true friend of Slovakia, a long-term supporter of its development and a modest but active participant in Slovak reforms, I would be delighted to assist my Slovak friends in overcoming this disadvantage and, at the same time, in contributing towards Slovak being spoken and understood by an ever wider circle of people. I firmly believe that we will succeed in protecting the diversity of Slovak language and culture.
The Slovak language does not wish to develop at the expense of other languages. Precisely for this reason, it is incomprehensible that a law dealing with the use of ethnic minority languages defines for them a much narrower range of use than for Slovak. This law in fact only treats the use of these languages as an option, and it views this option only in a negative way and not as a positive right, failing to regard it as a right that can be demanded and applied in everyday life.
In offices in Slovakia, there is still no use of printed forms in Hungarian and there are not even any official translations of the laws and legal standards of the Slovak Republic into Hungarian.
The amendment of the national language law has made the situation even more difficult. Ethnic minority representatives were not involved in drafting the amendment. One of the fundamental deficiencies of the new legal measure is that it applies not only to the use of the official language but even intervenes more deeply in public, commercial and private life.
Another fundamental problem is that the State language law also includes sanctions. The amendment to the Slovak national language law is in breach of the basic human rights and standards of the European Union. Retaining the law in its present form would be contrary to the national interest of the Slovak Republic and the majority ethnic group because the law will provoke suspicions and poison the atmosphere of good relations between the ethnic groups that have lived together on the territory of Slovakia for more than a thousand years.
Slovakia is a mature, grown-up and self-confident democratic country and is not dependent on cultural warfare, or on the use of law to defend itself against indigenous languages. The indigenous ethnic groups do not threaten Slovak nationhood, the Slovak language or the culture of the Slovak nation. On the contrary, the coexisting ethnic groups will enthusiastically and voluntarily protect, support and develop the Slovak language and its culture as long as there is a visible willingness on the part of the Slovak nation to protect, support and develop the languages and culture of the ethnic minorities.
Our Hungarian friends have recently been lecturing us on how we should find a European-style solution to the question of minority language use in Slovakia.
I would like to deliver a lecture on how they seem to have forgotten to look at themselves and how in Hungary, they restrict minorities in the use of their native languages. Let us take a look, for example, at the upbringing of children and at schools. The Slovak Republic allows Hungarian children to be educated in their native language from primary school to secondary school to university. The teaching of all subjects is carried out by Hungarian speaking teachers in Hungarian. On the other hand, Slovak children in Hungary can only dream of having Slovak schools. The Hungarian Government closed them down in 1961. Since then, children from ethnic minorities in Hungary have had nowhere to learn the correct usage of their native languages as the Hungarian Government does not afford them the opportunity of being educated in their native languages, in contrast to other EU governments. In Hungary, Slovak children must therefore study all subjects in Hungarian and their native language is added as something like a punishment, as extra work, with the intention of putting them off. They are taught Slovak by Hungarian speaking teachers who are not proficient in the Slovak language. In this way, the relationship of the children to their native language and their cultural links are suppressed and derailed.
Using this allegedly European approach to minorities, the Hungarian administration has, over the course of 50 years, reduced the Slovak minority to about a tenth of its original size. That is why a former Hungarian ombudsman for ethnic minorities previously acknowledged openly that Hungary was continuing to work towards the total assimilation of ethnic minorities.
I hold my friends, the Members from the Hungarian Republic, in high regard. For more than a thousand years, our nations have contributed together to the history of Europe and I would like only to ask them to understand that numbers do not lie. As a result of policies of the Hungarian administration, the Slovak minority in Hungary has been decimated while the Hungarian minority in Slovakia, thanks to the correct policies of the Slovak administration, continues in the same numbers.
(HU) Right at the start of this item, we need to clarify what we can consider of value to the European Union. Is it what is written in documents, or is something of value when states respect it or, if not, the European Union makes them respect it? Can a national minority be regarded as something of value? Does it matter? Well, in the Czech Republic, the Beneš Decrees have currently been left in force so that Václav Klaus will sign the Treaty of Lisbon. In other words, they have maintained the stigma of collective guilt for the Sudeten German and Hungarian ethnic groups. Is a minority of value then? Is a minority language of value? In Slovakia, the indigenous Hungarian population are punished if they use their mother tongue. This law simply cannot be implemented properly. Europe should be ashamed as long as this law exists. This should not be a dispute between Slovakia and Hungary. It should be an issue to be resolved between the European Union safeguarding its values and Slovakia. It is a hypocritical system that proclaims these values but does not comply with them in practice.
What is this agenda item dealing with? It is certainly reluctant to resolve this issue. At this sitting, we are dealing with individual issues, such as Nicaragua, Vietnam, Laos and human rights violations. On this issue, the European Union is not even assuming the role of protecting its values; it is simply devaluing them.
(HU) Mr President, Commissioner, I consider it a success that in the debate proposed by my colleague, Edit Bauer, and myself, the European Parliament is finally dealing with the issue of national and linguistic minorities using their own language, which also means dealing with Slovakia's discriminatory language law. I am also particularly pleased that the Commission has adopted an unequivocal stance on this occasion with regard to minority language rights.
I wish to thank Commissioner Orban in particular for mentioning the Council of Europe's Charter for Regional or Minority Languages among the rights and useful documents he referred to. Similarly, I think that it is especially important that Mr Buzek visited Bratislava and issued a clear statement on this matter. After all, all of us who have been dealing with human rights in this Chamber for years feel that it is outrageous that, as the Treaty of Lisbon dawns, citizens belonging to a minority are not allowed to use their own mother tongue in the land of their birth and cannot enjoy the rights guaranteed by democracy. Indeed, the law makes it a possible criminal offence for someone to exercise the fundamental human right to use their mother tongue. This implies that the minority are second-class citizens in their homeland. We are talking, Mr Paška, about 530 000 Hungarians in Slovakia and 20-30 000 Slovaks in Hungary, just to give you a comparison.
However, I would simply like to reply to Mr Swoboda that a minority is fighting in this case for its most basic human right against the majority. It is not two countries fighting against each other. The European Union must intervene without fail and speak out against the Slovak and any other such law which jeopardises the use of minority languages and the protection of minorities' identity as such laws contravene every international document, including the basic principles now reinforced in the Treaty of Lisbon and the Charter of Fundamental Rights.
I would simply like to remind my fellow Members that already in 1995, Slovakia was the object of serious international criticism when the language law was first adopted. As a result of this, and specifically as one of the conditions of initiating the EU accession process, Slovakia had to remove the paragraphs on penalties from the legislation. Therefore, 10 years ago, the European Union opposed what it is now extremely reluctant to speak out against.
(SK) I am proud to say that Slovakia has made a great contribution to linguistic diversity and to the preservation of the linguistic cultural heritage.
A few facts: the Hungarian minority has about 700 schools with teaching conducted in Hungarian. All minorities have the right to use their language in court proceedings, in official business, in place names and they have radio and television broadcasts in their mother tongue. The state provides financial support for the cultural activities of minorities and accepts the use of the mother tongue in commercial, contractual and other relationships.
Hungarian Members here are attacking the Slovak language law. Their assertions constitute the naked lies, fabrications and figments of injured Hungarian nationalism. We must reject this, ladies and gentlemen. On the contrary, the Slovak language law conforms fully with international standards, as confirmed by the most competent observer - Commissioner Vollebæk of the Organisation for Security and Cooperation in Europe. Our language law contributes to the elimination of discrimination against minorities and to the safety and health of our citizens while creating a space for their full integration. Moreover, Slovakia has signed the Minority Languages Charter and thus maintains the linguistic diversity of all minorities in Slovakia to a high degree.
(SK) The Slovak Republic applies a high standard in relation to ethnic minorities and, at the same time, one of the most moderate national language laws in Europe.
Despite this, it is under permanent pressure from Hungarian Members who do not hesitate to employ lies and fabrications in order to influence European public opinion. We have witnessed this at almost every session of the European Parliament since its expansion in 2004. Hungary is a country that has almost completely eliminated minorities in its own territory and is attempting a gross intervention in the affairs of the Slovak Republic. This is totally unacceptable.
I believe that the European institutions will not charge into this affair like a bull in a china shop. Slovakia will resolve problems relating to use of the national language by cultural means and in accordance with European traditions. The implementing regulation for the amendment to the language law confirms the sensitive approach to all of the ethnic groups and nationalities living in Slovakia.
(PL) Mr President, I am pleased that, as a Member from Lithuania, I can speak here in Polish, my mother tongue. I think this privilege should be the norm not only in the European Parliament, but in all countries of the EU, because multiculturality and linguistic diversity are very important in the European hierarchy of values. We should make every effort to ensure that national minorities, and especially indigenous minorities, do not feel any discrimination in the matters covered by today's Commission statement. Therefore, the Commission has before it the urgent task of resolving conflicts concerning the use of minority languages in all the countries of the EU, without exception. The positive solutions found to these problems in Finland, Italy, Poland, Denmark, the Czech Republic and many other countries clearly facilitate this task. We only need effective and, more importantly, immediate action of the Commission on this matter.
Mr President, it is good to hear of the need for diversity and multilingualism, but I want to highlight very briefly a situation in my own part of the United Kingdom.
The minority language of Ulster Scots is part of the cultural wealth of Northern Ireland and is recognised by the United Kingdom under the Council of Europe Charter for Regional and Minority Languages.
As a result of the St Andrews Agreement Act, the Northern Ireland Executive is charged with bringing forward a strategy for the Ulster Scots language and culture. In preparing this strategy, the Culture Minister is taking into account the European Charter and other international instruments, including the United Nations Convention on the Rights of the Child. He is also setting the strategy in the context of the promotion of a shared and better future for Northern Ireland based on equality, diversity and interdependence.
Unfortunately, Sinn Fein has used culture - especially language - as a weapon in its campaign against the state, and this has led to controversy and contention. That is an abuse and misuse of language. So we must hope that a shared and better future aspect of the strategy will address the legacy of that cultural war.
(ES) Mr President, I would like to highlight the efforts made by this House in support of minority and regional languages in terms of written communication between citizens and Parliament. Citizens can write to Parliament and receive a response in these languages.
It is quite another thing, Mr President, for some people to want to use regional or minority languages or languages that have joint official status in some areas of the Member States when speaking in plenary sittings. This desire is not viable in a Parliament that works on an entirely multilingual system in 23 languages, which uses up more than a third of our budget and occupies more than half of our staff.
There are such languages in the United Kingdom, Luxembourg, Estonia, Cyprus, Spain, Sweden, and Finland, and the list goes on. This would mean, Mr President, that we would have to use 35 or 40 languages in plenary, which in financial and logistical terms, is simply unviable. Therefore, Mr President, insisting on this might bring electoral benefits, but it certainly makes absolutely no sense and is entirely unrealistic. It would only help to generate pointless frustration for many loyal citizens.
(HU) Mr President, the Slovak national language law violates five basic rights contained in the Charter of Fundamental Rights which comes into force on 1 December.
First of all, it discriminates on ethnic grounds by relegating the half a million-strong Hungarian community to second-class citizens and their mother tongue to a second-class language. Secondly, it grossly interferes in people's personal lives, as pointed out by Edit Bauer. Thirdly, it is anti-democratic because it instils fear among citizens. Fourthly, it contravenes two of the Council of Europe's documents, which Slovakia accepted in the accession agreement. Finally, Commissioner Orban has said that the EU supports bilingualism and multilingualism, while Slovakia has embarked on a path towards monolingualism and linguistic assimilation.
If the EU puts up with the violation of these five fundamental rights and does not speak out, it will not have any moral grounds for criticising China, Russia and other countries. We cannot have double standards.
(ES) Mr President, the European Charter for Regional or Minority Languages, adopted by the Council of Europe and 47 European States, including all the Member States of the European Union, establishes that regional and minority languages must be protected, because in some cases, they are at risk of disappearing.
I think that this attitude helps to maintain and develop the traditions, diversity and cultural wealth of the continent, which we need to preserve. It also protects a fundamental right of the people who speak those languages, as the Commissioner said.
The Commissioner mentioned that the Member States must use every tool available to ensure that these languages are used, but we know that this is not the case. Multilingualism is not guaranteed in all the Member States, nor is bilingualism when there are official languages, and the problem is that we do not feel that minority languages are part of the Union's heritage, part of our heritage.
I would like to ask you, however, to reflect on the concept of a minority language, because there are languages in the Member States that are official in the European Parliament, but have fewer speakers and are less well known than some regional languages, which are therefore not official languages. We are therefore violating the linguistic rights of 40 million Europeans, and protecting those rights is a question of principles, as the Commissioner himself said.
There are 700 000 Basques who speak Euskera, the oldest language in Europe, which is of unknown origin, and bringing Europe closer to the Basque people also means, among other things, making them feel that saying 'gabon' is equally worthy of respect as saying 'buenas noches', 'good evening' or 'bonsoir'.
Mr President, as a Member of the European Parliament for Wales, I have a lot of sympathy for the many minority languages across Europe, particularly as my mother tongue is Welsh, one of the oldest European languages still in use.
Numerically, the situation of Hungarian speakers in Slovakia is very similar to that of Welsh speakers in Wales, in excess of half a million individuals. This equates, however, to 20% of the people in Wales but less than 2% of the UK population.
After many hundreds of years of pushing and pulling between English- and Welsh-speakers in Wales and arguments very similar to those now between Slovak and Hungarian speakers today, a happy coexistence has been achieved in Wales.
The revival of the Welsh language over the past 15 years since devolution has been meteoric. The positive attitude to the language has had huge cultural benefits.
In Wales, the key has been to take a pragmatic approach. We should aim for people to be able to speak in whatever language they feel most comfortable in, but without causing undue burden or cost. For example, I intend to finish my comments in Welsh although I would not want to incur the cost to taxpayers of simultaneous translation here in Parliament for the benefit of just two Welsh-speaking MEPs. However, diversity should be celebrated.
(The speaker spoke in Welsh)
(SK) I would like to remain consistently on the topic of our debate. I will not talk about the law on the use of the national language in Slovakia because I firmly believe that this is a Slovak affair.
On 1 January 2010, it will be 22 years since a very wise and widely-respected individual emphasised that respect for minorities and their culture is the foundation for building peace. We must consistently uphold the right of minorities to retain and develop their culture. Minorities have the right to use their own languages and this right must be set out in law. Failure to do this would lead to the loss of a rich cultural heritage. He spoke these words on the occasion of World Peace Day.
The cultural wealth of Europe lies in the nations that have survived through to the present day. This is in contrast to the United States of America, where this wealth has dissolved into an indefinable mass. A multitude of languages are used in Europe and the European Union therefore makes sense as the project of a community of nation states.
We have to talk about rules on the use of minority languages because rules are necessary, but we must not strip Europe of this wealth. The issue of minority language use in any state arises where there is an unwillingness to communicate or where there are other issues in the background. Minorities should feel good in the country where they live and I will therefore always consistently defend any minority language, but always as the language of a minority. I believe this is also the view of the Commission.
Mr President, I would like to express my deep concern over the attitude of the Spanish Government, which does not allow the Catalan language to be used in this Parliament. The Catalan language was banned and persecuted during the Franco dictatorship; now Spanish democracy is demonstrating its low quality by not permitting the official use of Catalan in this Parliament.
All languages are equal, the same way that all human beings are equal. Europe is an exquisite model of good practice which affords smaller official languages the possibility of being treated on an equal footing.
Ten million people speak Catalan, and this language is not allowed to be spoken in this House. If Catalan were recognised and authorised to be spoken in Parliament, this would decisively help to improve the situation of the Catalan language in Spain, reinforcing our claim to break the centuries-old unilingualism of the Spanish Parliament.
As a Catalan Member of the European Parliament, who now knows that that represents a clear and significant demand on the part of the Catalan people, I ask for the special attention of the European Commission to normalise the Catalan language in this House.
(BG) Mr Orban, more than 60 000 Bulgarian citizens watch the news in Turkish, their mother tongue, on Bulgarian national television. This news programme in Turkish lasting just five minutes has been broadcast by the largest public media organisation in Bulgaria since 2001 when the Framework Convention for the Protection of National Minorities was ratified. This is how Bulgaria currently considers that it complies with the European Union's fundamental principle on the protection of minorities' rights.
However, I wish to draw your attention to the poll conducted on 5 November with the aim of ending the news broadcast in Turkish. This is a result of provocation and nationalist pressure. Removing this programme will deprive Bulgaria's largest minority of the right to information in their mother tongue. This would signify intolerance and discrimination, which will upset the traditionally good coexistence between ethnic groups in Bulgaria, something often held up as a model to the Balkans.
This is why I am insisting, Commissioner, on a response as to how the Commission monitors whether the public media are respecting the right of minorities to communicate freely in their mother tongue and hence participate fully in the social and political life of their homeland.
(HU) Thank you for the floor. I would like to draw your attention to a measure initiated by the European Union - in the right direction. We are talking about a minority - deaf people - whose mother tongue is sign language and has been recognised in 10 European Union Member States, finally including my own country, Hungary. This law states that not only is sign language our mother tongue, but that our cultural minority rights are protected by it. I also want to bring to your attention that Slovakia actually leads the way on this issue because the use of Slovak sign language was recognised back in 1995. So, what about Hungarians? It is my duty to highlight the fact that double standards cannot be applied in the European Union. If a Slovak deaf person can use sign language, let Slovak citizens use their own mother tongue.
(SK) I am very disappointed that, despite the mounting social problems in EU Member States affecting every single citizen regardless of nationality, questions relating to the duel between Slovak and Hungarian Members are always being raised in plenary sessions in this institution, as is the case today at 10 minutes to midnight.
Neither the language law nor any of the previous topics raised here by the Hungarian Members have any detrimental effect on members of ethnic minorities. Mr President, the rights of ethnic minorities in Slovakia and of all the other minorities are fully protected and are of an exceptionally high standard. We extend the hand of friendship to our friends from Hungary, we want to have good neighbourly relations and it troubles us greatly that the institution of the European Parliament is repeatedly being misused for manifestations of hatred against the Slovak Republic.
(DE) Mr President, I have read the new Slovak law from beginning to end. Mr Swoboda is right - amongst the people, there is usually good cooperation in day-to-day life, including in southern Slovakia. For this reason, too, the new Law on the state language is superfluous, as the Slovak language is not under threat in Slovakia.
Unfortunately, it discriminates against local citizens in parts, since Czech is often better placed than Hungarian. Why does it not, at the very least, provide for equal treatment for Czech and Hungarian? This amendment of the law can only be explained by the peculiar composition of the current coalition government in Slovakia, where Comrade Fico is attempting to snatch away the votes of the nationalist SNS and the populist HZDS by invoking supposed Hungarian dangers. I am pleased to report that this type of behaviour was not possible during the coalition government led by Mikuláš Dzurinda. In those days, three member parties of the Group of the European People's Party (Christian Democrats), including the minority party, worked well together and not against each other - and that, in actual fact, should be the aim.
(HU) I also agree with those who have said that people in Slovakia have been living alongside each other very happily until somehow this tense situation arose which is upsetting the balance and making coexistence more difficult.
Allow me to mention a few points about Slovakia in connection with the language law, which have not been said yet. I do not want to repeat those points which have been made. On the one hand, Slovakia defines itself as a nation state, when we know - as was already discussed today - that a Hungarian community amounting to roughly 10% of the country's population lives in Slovakia, as do other minorities as well.
The language law creates an imbalance. The problem with it is not only that it protects the Slovak language and not those minority languages which it otherwise should be protecting, as a huge number of positive examples in Europe can demonstrate. Rather, it is also not a coherent, uniform law protecting minorities, which we have said many times is what would be needed to prevent this balance from being upset. One excellent feature of today's debate, which was very important, was that we heard about many positive examples. I sincerely hope that this is the direction which Slovakia, too, will move in from this point on.
(HU) Békesség Istentől! Pace vouǎ! Boží pokoj s Vami! Peace to you from God! In our multilingual Europe I wanted to wish you peace in Hungarian, Romanian, Slovak and English. I was able to do this in the European Parliament, but under Slovak legislation, this would have been risky without violating the national language law. In one EU Member State, people can have a fine imposed on them for speaking languages other than the official language, which includes using one of Europe's official languages, Hungarian. This is a downright scandal and disgrace.
Take a look at the map of Slovakia I have here in front of me. Thanks to the Schengen Agreement, the border dividing Slovakia from Hungary has been dismantled, just like the Iron Curtain. However, the post-Communist chauvinist Slovak Government is now putting up new walls between people, linguistic barriers.
We would like to thank President Jerzy Buzek for his mission to Slovakia aimed at resolving the issue. On this matter of public interest, the European Parliament should not adopt an ill-informed, convenient stance of non-intervention, but should enforce its own regulations and requirements which it supports in the area of human, minority and linguistic rights.
(SK) I originally wanted to respond to Mr Bokros but you did not give me the floor. I wanted to say that I accept that the Slovak Parliament does not translate all laws into minority languages, of which there are 11 by the way and not just one, and that as far as the size of the Hungarian minority is concerned, with its half a million members, we also have a Roma minority of half a million and they do not complain. I would like to ask whether the Hungarian Parliament translates all laws into minority languages and whether there are any translations into the Slovak language? However, I very much appreciate the fact that you took the opportunity to speak in Slovak.
Mr Tőkés, Slovakia is building bridges - and it troubles me greatly that you always mention this - but bridges must also be built from the other side, from Hungary. It troubles me greatly that, as a new Member of the European Parliament, I must constantly respond to questions concerning Slovak-Hungarian relations and I cannot address the issues that really interest me.
I would hereby like to thank the Commissioner, as I am a member of the Committee on Culture and Education. Your work is truly excellent and it is excellent that we are able to use 23 European languages, one of which is Slovak.
(HU) I read in the Slovak press what Mr Gallagher already said. I would therefore say it in the Slovak press if I wanted to highlight the fact that the conflict currently going on cannot be presented as either a conflict between two states or a conflict between two peoples. There are problems with a certain law.
I am happy to support Mr Swoboda's claim that we are moving in a peaceful, calm direction, looking for a way out. If only he had not said that this law did not violate fundamental rights. For instance, when a mother who is holding her 4-year-old child's hand at the hospital in a Slovak town is told off for comforting her child in Hungarian, who is frightened of the procedure the doctor is going to perform, we cannot say that this does not violate their rights. We cannot say either that this does not feature in the law. The problem lies exactly in the law's presentation. The law actually bans those exchanges in hospitals where the Hungarian language is under-represented.
I therefore think that there are very serious problems with this. Slovakia has reaped what it has sown as a result of an extremist party coming to power. On the other hand, the Hungarians have not wiped out their minorities, but have kept them separate.
(SK) I must protest against the previous speaker. These are absolute lies, falsehoods and untruths. I would like to ask you finally to study the language law, because it does not look like your own language law. We have another, different language law in Slovakia and we are talking here about two different laws.
I come from Košíce, which is a cosmopolitan city of 250 000 inhabitants, including substantial numbers of Hungarians, Czechs, Ruthenes, Ukrainians, Roma and, of course, Slovaks. Four years ago, voters decided that in the Košíce region, the coalition between us - the social democrats - and the representatives of the Hungarian minority was working very successfully. I would like to state as a regional representative that our cooperation is exemplary. Hungarians and Slovaks live in peace in our area and it does not occur to anyone to malign or attack one another on grounds of nationality. In people's everyday lives, there are no disputes and there is no nationality problem in mixed areas. I say this in all seriousness. If senior politicians in certain parties had not provoked this issue for their own reasons, the Hungarian ethnic minority issue would not have been raised in the European Parliament, because it does not exist.
(HU) Francesco Capotorti. When the UN was working on preparing the convention which later became known as the 'Convention on the Prevention and Punishment of the Crime of Genocide', linguistic and cultural genocide was discussed along with physical genocide as a serious crime against humanity.
Linguistic genocide was defined - Article 3(1) - in 1948 as the ban on a group being able to use its language in everyday contact or at school, or on books being published and publications being distributed in the group's language.
At the moment, Slovakia is, unfortunately, not the only such country in the European Union, but is the most typical example of linguistic genocide, in other words, linguicide being perpetrated within an EU country. This is nothing to be pleased about because Romania, Greece and France, too, can be listed alongside Slovakia in this regard. Thank you.
I would like to begin by focusing on the essence of the multilingualism policy which we have wanted to promote during this period. On the one hand, we have wanted to be able to guarantee respect for and celebrate every language spoken in the European Union, whether we are talking about national, regional or minority languages, or languages spoken by citizens who have come from other continents. On the other hand, we have wanted to ensure that this celebration of diversity achieves the common aim which we all want, namely, to preserve and consolidate the unity of the European Union, in other words, our unity. We are talking about, if you like, the most direct application of the principle of 'unity in diversity'. In my speech, I cannot help either but take heed of the remarks made by Mr Swoboda to the effect that through what we are doing, we must look for those elements that unite us rather than divide us.
We must have respect for everyone, but we must also have the wisdom to find the ways to understand each other, communicate and be able to interact with each other. This is precisely the reason why multilingualism has played and does play an extremely important role in strengthening intercultural dialogue. We need to have dialogue and we cannot achieve this without languages.
I have had the opportunity to visit all the Member States. I have also had the opportunity to travel in areas and regions where, regrettably, there are still discussions and disputes going on and, unfortunately, sometimes languages are held hostage to certain political interests which are not inspired by the EU's unity. I have also said loud and clear: we must find solutions enabling us to communicate and interact. This is the reason why, as I have already said, even in situations where things seem more difficult to accept, the fact of learning and speaking the languages of the communities which we live alongside offers us important solutions in terms of understanding one another. Therefore, in situations of this kind, and there have been countless cases, I believe that we can progress in terms of mutual understanding.
For example, the ability to speak the language of the area where representatives of national minorities are in the majority, in other words, the ability to speak the language of these minorities, along with the ability of the national minorities to speak the language of the national state, builds bridges and establishes points of understanding which can help us.
I want to make a few comments about the efforts we are making to be able to offer support to all languages spoken in the European Union. We fund a large number of projects linked not only to official languages but to numerous regional and minority languages as well. There are countless specific examples where the European Commission has supported, on the one hand, networks of organisations intended to promote regional and minority languages, as well as the less widely spoken languages in the European Union in general. However, we also fund projects linked to particular minority and regional languages. There are also specific examples of the way in which we support these languages. As I have said and wish to repeat, the strategy on multilingualism adopted in 2008 is aimed at all the languages spoken in the European Union. We have no barriers. We consider each of these languages as an asset to the European Union and as part, if you like, of the cultural heritage which we currently have in the European Union.
I would also like to say a few words about the amendments made to the legislation on the use of Slovak in Slovakia, of course. We are pleased that talks are going on at the moment between the Hungarian and Slovak prime ministers about the options enabling them to find common solutions based on mutual understanding. From a Community perspective, I want to stress that, given the extremely wide scope of application of this law, we are currently unable to evaluate all the possible implications of its enforcement. This is exactly why the implementation of this legislation is crucial, particularly the manner in which it is implemented. On this point, I want to emphasise that the European Commission will carry out a very thorough analysis where we will examine in detail the way in which the legislation is going to be implemented.
I would like to end by emphasising once again that we are endeavouring, within the constraints of the relatively limited powers that we have, to support all the languages used in the European Union, whether they be official, regional or minority, such as Welsh, where we have specific examples of the way in which we are supporting this language, or Catalan, where, for example, the European Commission has tried to open up to or draw the attention of people using this language. For instance, we have extremely detailed websites and information in Catalan about the Community's policies. The same applies to Basque and numerous other languages. I want to show that these efforts are enabling us to demonstrate the specific way in which we want to support this policy, which I consider as being an important European Union policy, one which is actually at the foundation of creating the European Union.
The debate is closed.
Written statements (Rule 149)
in writing. - I welcome the positive attitude of the European Commission and acknowledge that progress has been made with regard to the recognition of minority languages. However, much remains to be done if we are to place minority languages on an equal level with the prominent languages within the EU. Currently, Irish is only interpreted into English in the plenary session and I have had to stop mid one minute speech (while speaking in Irish) and revert to English due to a lack of translation facilities. Adequate training for Irish translators is currently only available in National University of Ireland, Galway (NUIG) and the professional bar organisations in Ireland, while this outlines progress I am calling on the Commission to provide further funding to establish other recognised Irish translation courses - so that an adequate number of Irish interpreters will be available in order to enable the European institutions to offer a complete Irish translation service as outlined in Rule 146 in the Parliament's Rules of Procedures. As you said 'we cannot consolidate our inter-cultural dialogue without multilingualism' and multilingualism cannot arise without adequate training facilities.
Mr President, ladies and gentlemen, as a Hungarian from Slovakia, I declare that the Slovak language law is bad. It is not bad because it violates Europe's system of values but because it violently interferes in the right of several hundred thousand free European citizens to use their mother tongue and restricts the free exercising of this right in an unacceptable manner. The fear of punishment and the language law's vague wording result in a situation where citizens do not even dare to use their mother tongue in places where it is permitted. On the other hand, the use of two languages is made compulsory even when it is entirely unjustified.
The Slovak Government, which is also adopting nationalist ideals, justified the language law by saying that it apparently had to create some balance in the regions of southern Slovakia between the use of Slovak and Hungarian. As has been said, this is intended to mean that Slovaks living in a district inhabited by Hungarians are entitled to receive any official information in this language. However, this only applies the other way round if the proportion of the minority is at least 20%. What a fine balance! To think that all this is going on in Europe in the 21st century.
Minorities add value to a nation as long as they can preserve their cultural values. This is why it is particularly important to preserve minorities' cultures. From this point of view, I believe that Romania, the Member State which I represent, has one of the most modern sets of laws protecting minorities. In Romania, minorities can address courts in their mother tongue. They have schools where instruction is given in their mother tongues. All 19 of Romania's minorities are represented in Parliament. In areas where minorities account for 20% of the population, the local authorities must also produce documents in the minorities' language. All decisions are issued in Romanian as well as in the language of the minorities in that region. I believe that Romanian legislation in this area can be held up as a model of good practice and as a benchmark whenever referring to minorities' rights and the use of their languages.